Citation Nr: 1452258	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran is represented by:	 Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   


FINDING OF FACT

The Veteran's current hearing loss is not shown to be related to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's March 2010 letter advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA audiological examinations in January 2005 and January 2012.  Separate etiological opinions were provided by VA audiologists in January 2012, December 2013, and April 2014.  When viewed together, the examiners reviewed the relevant evidence of record, considered the Veteran's statements, administered thorough clinical evaluations, and rendered opinions that address all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided adequate VA examinations for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a July 2010 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss, which was initially denied in a March 2004 rating decision.  The Veteran perfected an appeal.  In December 2013, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded it for additional development.  Specifically, the Board directed the RO to obtain the Veteran's VA treatment records dated in and after December 2012 and obtain a supplemental opinion form a VA audiological examiner.  The Board directed the examiner to address the issue of delayed onset of hearing loss and discuss an August 2010 opinion submitted by the Veteran's private audiologist.  While in remand status, the RO obtained the VA treatment records identified by the Board.  In December 2013, the RO obtained an etiological opinion from a VA examiner addressing the issue of delayed onset of hearing loss.  In April 2014, another VA audiologist provided an etiological opinion addressing the August 2010 opinion of the Veteran's private audiologist.  Based on the above, the Board finds that the RO substantially complied with the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for certain chronic diseases, including sensorineural hearing loss, may also be presumed where the disease manifested to a compensable degree during service or within one year of separation from qualifying military service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran asserts that he experienced acoustic trauma from exposure to gunfire and machinery noise while serving in Vietnam from 1966 to 1968.  The Veteran's statements are competent evidence of his in-service noise exposure, as they relate to matters actually observed and within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran's DD-214 confirms that he served as a welder in Vietnam and earned a Sharpshooter Badge for the M-14 rifle.  As such, the Board finds that the Veteran's assertions are also credible evidence of his in-service noise exposure.

The Veteran's service treatment records show no complaints of or treatment for hearing loss.  A December 1967 separation examination shows normal hearing, bilaterally.  Additionally, a December 1967 report of medical history indicates that the Veteran specifically denied experiencing ear trouble or hearing loss.  The earliest evidence of record demonstrating that the Veteran complained of hearing loss is his September 2003 claim of entitlement to service connection for bilateral hearing loss.  According to a September 2003 statement from the Veteran's representative, the Veteran did not receive any medical treatment for hearing loss before submitting his service connection claim.  The earliest diagnosis of hearing loss appears in the Veteran's January 2005 VA examination report.  This approximately 35-year period without complaints of or treatment for hearing loss weighs against the Veteran's service connection claim.  

Nevertheless, the Veteran asserts that he experienced bilateral hearing loss during service and continuously since his discharge.  In a January 2005 VA audiological examination, the Veteran reported experiencing bilateral hearing loss since approximately 1966 or 1967.  However, the Veteran's December 1967 separation examination shows normal hearing bilaterally.  Significantly, at the time of discharge in December 1967, the Veteran specifically denied experiencing ear trouble or hearing loss.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  The first post-service complaint of bilateral hearing loss was in September 2003, approximately 35 years after discharge.  The Veteran's inconsistent statement given during his December 1967 separation examination and the absence of contemporaneous medical evidence or any other evidence indicating continuous symptoms of hearing loss weigh against the Veteran's service connection claim.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).  

Based on the above, service connection cannot be established on a presumptive basis, as there is no evidence to support a finding that the Veteran's bilateral hearing loss manifested to a compensable degree during service or within one year of separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, service connection can still be stablished by evidence demonstrating that the Veteran's current hearing loss was, in fact, incurred or aggravated during service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).  

In January 2005, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported bilateral hearing loss occurring gradually and progressively since approximately 1966 or 1967.  The examiner opined that the Veteran's current bilateral high frequency sensorineural hearing loss is not related to his military service.  In support of this conclusion, the examiner opined as follows:

It is evident that [the] Veteran's hearing had been normal at the time of induction into the armed forces and had remained normal for frequencies 500 through 4000 Hz. (3000 Hz. Had not been tested) bilaterally.

. . . .

. . . Although [the] Veteran's hearing thresholds for frequencies 3000 and 6000 Hz had not been tested at the time of his discharge from the armed forces, the audiogram was not suggestive of noise induced hearing loss.  Specifically, noise exposure, of the type that [the] veteran was exposed to, is expected to result in high frequency hearing loss with the most hearing loss at the initial stages observed at 4000 Hz and at 4000 Hz [the] veteran's hearing was within normal limits in both ears at the time of his discharge from the armed forces.  The reason for [the] veteran's bilateral asymmetric high frequency sensorineural hearing loss is not clear.

It should also be stated that [the] veteran's service medical records are negative with respect to any report or treatment for hearing loss . . . .  The DD[-]214 indicates that [the] veteran's specialty in the armed forces was welder.  Based on the audiometric test results available in [the] Veteran's service medical records (i.e. discharge audiometric test results indicating that [the] Veteran's hearing was within normal limits for frequencies 500, 1000, 2000 and 4000 Hz bilaterally).  The current audiogram showing within normal limits hearing sensitivity in the left ear through 4000 Hz it is the opinion of this examiner that it is not at least as likely as not that [the] veteran's current bilateral high frequency sensorineural hearing loss is related to military service.

In August 2010, the Veteran submitted the following etiological opinion from a private audiologist:

Although the veteran's audiograms during active duty indicated hearing within the normal limits, one should note that it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual before ever showing a threshold shift on an audiogram.

Therefore, it is my professional opinion based on the history provided and results of this exam that [the Veteran's] bilateral . . . hearing loss is more likely than not . . . related to his military noise exposure . . . .  According to the American College of Occupation and Environmental Medicine noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals . . . .

In January 2012, the Veteran underwent a second VA audiological examination, during which he reported in-service exposure to noise from weapons while serving in Vietnam from 1966 to 1968.  The Veteran also reported post-service noise exposure working in an automobile assembly plant for over 25 years and occasionally shooting guns recreationally.  The Veteran denied any family history of hearing loss, use of ototoxic drugs, ear infection, or ear surgery.  The examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss with good speech recognition in the right ear and mild to moderate sensorineural hearing loss with good speech recognition in the left ear.  In an addendum to the January 2012 examination report, the examiner opined that the Veteran's hearing loss is not related to his military service.  In support of this conclusion, the examiner opined as follows:

The veteran had an audiometric evaluation at the time of his separation physical that indicates his hearing was well within normal limits at that time.  There was no significant shift in thresholds from his enlistment audiometric evaluation to his separation audiometric evaluation.  It is not as likely as not that his current hearing loss is related to his military service . . . .  

In December 2013, a VA audiologist opined that the Veteran's bilateral hearing loss was not causally related to service.  In support of this conclusion, the audiologist opined as follows:
 
The evidence is that the [Veteran] entered and exited the military with normal hearing and, more importantly, no effect on his hearing.  The specific question given for this opinion is whether the [Veteran's] current loss could be a delayed reaction to his noise exposure in service.  According to "NOISE AND MILITARY Service Implications for Hearing Loss and Tinnitus:  Committee on Noise-Induced Hearing Loss and Tinnitus Associated with military Service from World War II to Present" 

The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is "extremely unlikely" . . . . 

In other words, noise exposure that causes hearing loss does so at the time of exposure in cases of traumatic noise.  Long term exposure to loud sound can do the same thing gradually, but the exposure must be continued.  The question is did the [Veteran's] noise exposure in the military cause his loss.  While normal hearing in and of itself does not prove that there was no effect on the [Veteran's] hearing, the fact that there was no significant change in thresholds at any frequency tested strongly indicates this.  The best research available states that a long delayed onset of hearing loss to a past noise exposure is "extremely unlikely."

In summary, the [Veteran] entered and exited the military with normal hearing and no significant change at any frequency tested.  At [the] time of discharge the [Veteran] denied having hearing loss or any other ear problems.  The best research states that a link between current loss and a long past exposure is "extremely unlikely."  Therefore his current loss is much more likely to be caused by more recent exposures of noise, or his long term exposure from his occupation work in an auto factory and from his admitted recreational shooting (see [the VA examiner's] opinion of [January 3, 2012]).  The nexxus (sic) for post military cause is present.  The only evidence in the [Veteran's] favor is his own testimony, which as given is not supported by any objective evidence.  Given the available evidence, it is my opinion that it is not likely the [Veteran's] hearing loss is due to an event during his military duty.

In April 2014, a VA audiologist addressed the August 2010 opinion of the Veteran's private audiologist and opined that the Veteran's bilateral hearing loss was not related to service.  In support of this conclusion, the audiologist opined as follows:
The opinion from [August 2010] . . . cites that outer hair cell damage was the cause of the [V]eteran's hearing loss and she opined favorably for the [V]eteran for hearing loss . . . .  The fact still remains that the [V]eteran exited the military with normal hearing bilaterally.  There was no acoustic damage from service.  The audiologist cited in December 2013 the following:

According to "NOISE AND MILITARY SERVICE Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with military Service from World War II to the Present" The Committee's understanding of the mechanisms and processes involved in the recovery form noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely . . . 

In my own literature research I submit the following:  In the landmark report "Noise and Military Service- Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  This study remains the definitive consensus in this matter.

It is my opinion that it is less likely than not that hearing loss . . . is related to military service.
	
All of the VA audiologists who provided etiological opinions opined that the Veteran's hearing loss was not related to service.  The December 2013 and April 2014 VA audiologists provided thorough rationales to support their opinions and cited to a report issued by the Institute of Medicine addressing the issue of delayed onset of hearing loss after military noise exposure.  The December 2013 audiologist also discussed the effect of the type of noise exposure on the timing of an individual's hearing loss, distinguishing between short-term acoustic trauma and prolonged noise exposure.  In doing so, the examiner noted that the Veteran had short term noise exposure, as opposed to long term exposure, which has been shown to cause gradual hearing loss.  The examiner indicated that gradual or delayed-onset hearing loss is "extremely unlikely" following short term acoustic trauma.  The December 2013 audiologist also considered the Veteran's statements and opined that the Veteran's post-service occupational and recreational noise exposure were more likely the cause of his current hearing loss.

The August 2010 etiological opinion submitted by the Veteran's private audiologist stated that "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram."  However, the audiologist did not explain how this information supports the conclusion that the Veteran's hearing loss, which was diagnosed over 35 years after service, was likely caused by in-service noise exposure.  Furthermore, unlike the December 2013 and April 2014 VA examiners, the Veteran's private audiologist did not support the opinion with citations to medical literature addressing the issue of gradual or delayed onset of hearing loss.  Consequently, the Board finds that the December 2013 and April 2014 VA examiners' opinions are the most probative evidence as to the etiological relationship between the Veteran's current bilateral hearing loss and his in-service noise exposure.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Winsett v. West, 11 Vet. App. 420-25 (1998).

Accordingly, service connection for bilateral hearing loss is not warranted, as the most probative evidence shows that the Veteran's current hearing loss was not incurred in, due to, or aggravated by his active duty.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
 

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


